*706STATE OF WISCONSIN — SUPREME COURT

ORDER

On August 11, 1995, the Board of Attorneys Professional Responsibility (Board) filed a report recommending that the petition of William D. Whitnall for the reinstatement of his license to practice law in Wisconsin be granted. The court suspended Mr. Whitnall's license to practice law in 1992 for a period of 18 months as discipline for professional misconduct. Disciplinary Proceedings Against Whitnall, 167 Wis. 2d 702, 482 N.W.2d 648 (1992). Mr. Whitnall's license had not been reinstated from that suspension when, on February 1, 1994, the court suspended his license for 60 days as discipline for professional misconduct. Disciplinary Proceedings Against Whitnall, 181 Wis. 2d 1, 511 N.W.2d 584 (1994).
In this reinstatement proceeding, the Board concluded that Mr. Whitnall has met his burden of establishing by clear and convincing evidence that he possesses the moral character to be licensed to practice law in Wisconsin and that his doing so will not be detrimental to the integrity and standing of the bar or the administration of justice and will not subvert the public interest. By memorandum of March 29, 1995, the Board of Bar Examiners determined that Mr. Whitnall is current in respect to continuing legal education attendance and reporting requirements and, accordingly, recommended that the court grant his petition for license reinstatement.
It Is Ordered that the petition of William D. Whitnall for the reinstatement of his license to practice law in Wisconsin is granted and the license of William *707D. Whitnall to practice law in Wisconsin is reinstated, effective the date of this order.
Marilyn L. Graves
Clerk of Supreme Court